 



Exhibit 10.o
POLICY FOR PROVIDING SEVERANCE PAYMENTS TO KEY MANAGERS
ARTICLE 1 — Policy
     It is the policy of the Company to provide certain severance payments and
insurance benefits to Key Managers whose employment with the Company and its
Subsidiaries is terminated under certain conditions.
ARTICLE 2 — Definitions
     “Cause” prior to a Change in Control shall mean (a) action by the Key
Manager involving willful malfeasance, (b) substantial and continual refusal by
the Key Manager to perform the duties ordinarily associated with his or her job
title, or (c) the Key Manager being convicted of a felony.
     “Cause” after a Change in Control shall mean (a) action by the Key Manager
involving willful malfeasance having a material adverse effect on the Company,
(b) substantial and continual refusal by the Key Manager to perform the duties
ordinarily associated with his or her job title, or (c) the Key Manager being
convicted of a felony; provided that any action or refusal by the Key Manager
shall not constitute “Cause” if, in good faith, the Key Manager believed such
action or refusal to be in or not opposed to the best interests of the Company,
or if the Key Manager shall be entitled, under applicable law or the Certificate
of Incorporation or By-Laws of the Company, to be indemnified with respect to
such action or refusal.
     “Change of Control” shall mean the first to occur of any one of the
following:

  (a)   Continuing Directors during any 12 month period no longer constitute a
majority of the Directors;     (b)   Any person or persons acting as a group
(within the meaning of Treas. Reg. §1.409A-3(i)(5)(vi)(D)), acquires (or has
acquired within the 12 month period ending on the date of the last acquisition
by such person or persons) directly or indirectly, thirty percent (30%) or more
of the voting power of the then outstanding securities of the Company entitled
to vote for the election of the Company’s directors; provided that this
paragraph (b) shall not apply with respect to any acquisition of securities by
(i) the trust under a Trust Indenture dated September 2, 1957 made by Louie E.
Roche, (ii) the trust under a Trust Indenture dated August 23, 1957 made by
Harvey Hubbell, and (iii) any employee benefit plan (within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended)
maintained by the Company or any affiliate of the Company;     (c)   Any person
or persons acting as a group (within the meaning of Treas. Reg.
§1.409A-3(i)(5)(v)(B)), acquires ownership (including any previously owned
securities) of more than fifty percent (50%) of either (i) the voting power
value of the then outstanding securities of the Company entitled to vote for the
election of the Company’s directors or (ii) the fair market value of the
Company; provided that this paragraph 2.5(c) shall not apply with respect to any
acquisition of

 



--------------------------------------------------------------------------------



 



      securities by (i) the trust under a Trust Indenture dated September 2,
1957 made by Louie E. Roche, (ii) the trust under a Trust Indenture dated
August 23, 1957 made by Harvey Hubbell, and (iii) any employee benefit plan
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended) maintained by the Company or any affiliate of the
Company; or     (d)   A sale of substantially all of the Company’s assets.

     Provided, that the transaction or event described in paragraph (a), (b),
(c) or (d) above constitutes a “change in control event,” as defined in Treas.
Reg. §1.409A-3(i)(5).
     “Company” shall mean Hubbell Incorporated or its successors.
     “Continuing Director” shall mean any individual who is a member of the
Company’s Board of Directors on December 9, 1986 or was designated (before such
person’s initial election as a Director) as a Continuing Director by 2/3 of the
then Continuing Directors.
     “Corporate Officer” shall mean each of the officers specified in Section 1
of Article IV of the by-laws of the Company except for any such officer whose
title begins with the word “Assistant” and except for any officer who has a
written employment agreement with the Company.
     “Director” shall mean any individual who is a member of the Company’s Board
of Directors on the date the action in question was taken.
     “General Manager” shall mean an individual who shall be so designated from
time to time by the Vice President of Human Resources as approved by the Chief
Executive Officer of the Company.
     “Good Reason” shall mean one of the following:

  (a)   The assignment to the Key Manager by the Company of duties inconsistent
with the Key Manager’s positions, duties, responsibilities, titles or offices
immediately prior to a Change in Control, or any reduction in his duties or
responsibilities or any removal of the Key Manager from or any failure to
re-elect or re-appoint the Key Manager to any of such positions, except in
connection with the termination of the Key Manager’s employment for Cause,
disability or as a result of the Key Manager’s death or by the Key Manager other
than for Good Reason;     (b)   A reduction by the Company in the Key Manager’s
base salary as in effect immediately prior to a Change in Control;     (c)   A
failure by the Company to continue any bonus plans in which the Key Manager is
entitled to participate immediately prior to a Change in Control (the “Bonus
Plans”) provided that such plans may be modified from time to time but shall be
deemed terminated if they do not remain substantially in the forms then in
effect or plans providing the Key Manager with substantially similar benefits
(“Substitute Plans”), or a failure by the Company to continue the Key Manager as

2



--------------------------------------------------------------------------------



 



      a participant in the Bonus Plans on at least the same basis as the Key
Manager participates immediately prior to a Change in Control in accordance with
the Bonus Plans or in the Substitute Plans on at least the same basis as the Key
Manager participates at the date of adoption of the Substitute Plans;

  (d)   Any relocation requiring the Key Manager to be based more than 30 miles
from the location at which the Key Manager immediately prior to a Change in
Control performs his or her duties;     (e)   Any material change by the Company
to any benefit or compensation plan or stock option plan (including any pension,
profit sharing, bonus, life insurance, health, accidental death or dismemberment
or disability plan) in which the Key Manager is participating immediately prior
to a Change in Control or to any plan providing the Key Manager with
substantially similarly benefits immediately prior to a Change in Control which
would adversely affect the Key Manager’s participation in or reduce the Key
Manager’s benefits under any such plans;     (f)   The failure by the Company to
provide the Key Manager with the number of paid vacation days to which the Key
Manager is entitled in accordance with the Company’s normal vacation policy in
effect immediately prior to a Change in Control;     (g)   The failure by the
Company to obtain the specific assumption of this Policy by any successor or
assign of the Company or any person acquiring substantially all of the Company’s
assets.     (h)   Any material breach by the Company of any provision of this
Policy.

     “Involuntarily” shall mean the Separation from Service by a Key Manager
following one or more of the following events or conditions:

  (a)   a material diminution in the Key Manager’s authority, duties or
responsibilities;     (b)   a material diminution in the Key Manager’s base
compensation, unless such a salary reduction is imposed across-the-board to
senior management of the Company;     (c)   a change by more than fifty
(50) miles in the geographic location at which the Key Manager must perform his
or her duties; or     (d)   any other action or inaction that constitutes a
material breach by the Company or any successor or affiliate of its obligations
to the Key Manager.

     The Key Manager must provide written notice to the Company of the
occurrence of any of the foregoing events or conditions without the Key
Manager’s written consent within ninety (90) days of the occurrence of such
event. The Company or any successor or affiliate shall have a period of thirty
(30) days to cure such event or condition after receipt of written notice of
such event from the Key Manager. Any involuntary termination of the Key
Manager’s employment

3



--------------------------------------------------------------------------------



 



following such thirty (30) day cure period must occur no later than the date
that is six (6) months following the initial occurrence of one of the foregoing
events or conditions without the Key Manager’s written consent.
     “Key Manager” shall mean a Corporate Officer, General Manager or other
individual so designated by the Compensation Committee of the Board of Directors
of the Company. Any designation as Key Manager, General Manager or Corporate
Officer for the purposes of this Policy may be changed by the Compensation
Committee at any time prior to a Change in Control, but shall become fixed at
the time of a Change in Control.
     “Policy” means this Policy for Providing Severance Payments to Key
Managers, as amended from time to time.
     “Separation from Service” shall have the meaning set forth in Treas. Reg.
§1.409A-1(h).
     “Subsidiary” shall mean any corporation in which Hubbell Incorporated owns
directly or indirectly stock possessing 50% or more of the total combined voting
power of all classes of stock.
     “Target Bonus” shall mean the “target bonus” as established for a Key
Manager for a particular year by the Company.
     “Years of Company Service” shall mean a Key Manager’s fully completed years
of continuous service from date of hire by the Company until his or her date of
termination. In the case of a business acquired by the Company, Years of Company
Service shall be as defined in the purchase agreement. If not defined in the
purchase agreement, Years of Company Service shall be from the date of
acquisition.
ARTICLE 3 — Eligibility Prior to Change in Control
     Prior to a Change in Control of the Company, a Key Manager whose employment
with the Company is terminated in a Separation from Service will qualify for
severance payments and group insurance benefits when all of the following
conditions are met:

  (a)   The termination is either at the initiative of the Company for reasons
other than Cause, or Involuntarily by the Key Manager not due to a voluntary
resignation, retirement, disability or death.     (b)   If a business unit of
the Company is sold or divested and a Key Manager employed by such unit does not
continue employment for at least 90 calendar days with the new owner with the
same or comparable pay, status and responsibilities (unless terminated for
Cause), or is not offered employment with the new owner at the same or
comparable pay, status and responsibilities; unless the Key Manager is
re-employed by the Company or is entitled to severance and benefits comparable
to those provided by this Policy from the new owner. Severance payments and
benefits due from this Policy will be reduced by the value of severance related
payments and benefits received from the new owner.

4



--------------------------------------------------------------------------------



 



  (c)   If a business unit of the Company is sold or divested and a Key Manager
employed by such unit continues employment with the new owner at the same or
comparable pay, status and responsibilities for at least 90 calendar days or is
offered such employment and declines such offer, then such Key Manager shall be
ineligible for any severance or other benefits under this Policy.

ARTICLE 4 — Eligibility After Change in Control
     For two years after a Change in Control of the Company, a Key Manager whose
employment is terminated by the Company or a Subsidiary of the Company (other
than for Cause) in a Separation from Service, or who terminates employment with
the Company for Good Reason in a Separation from Service, shall be entitled to
severance payments as determined pursuant to the formula described below,
subject to the limitations set forth in the following sentence. A Key Manager
whose employment terminates in a Separation from Service, during the first year
following a Change in Control shall be entitled to 100% of the amount determined
pursuant to the formula described below, a Key Manager whose employment
terminates in a Separation from Service, after the first year but before the
second year following a Change in Control shall be entitled to 67% of such
amount.
ARTICLE 5 — Severance Pay
     Provided the Key Manager’s employment termination meets the eligibility
criteria above, post-employment severance payments will be made in accordance
with the following formula:

                              Weeks of Base                     Salary
Continuation           Maximum Payments         Per Each Full Year   Weeks
Minimum   Weeks Maximum   Following a Change Code   Position Level   of Company
Service*   Payments   Payments   in Control
A
  Non-Corporate Officer or   3.0   4   52   78
 
  Non-General Manager                
B
  General Manager   3.5   8   52   78
C
  Corporate Officer   4.0   13   78   104

 

*   In the event of a termination by the Company other than for Cause or by a
Key Manager for Good Reason following a Change in Control, severance payments
that would otherwise apply will double, subject to the maximums shown in the far
right-hand column above.

     To determine the amount of severance payments owed to the terminated Key
Manager, multiply his or her full (completed) Years of Company Service by the
“weeks of base” figure shown. “Minimum” and “maximum” figures are tests to be
applied after this calculation is completed.
     Prior to a Change in Control, the Key Manager shall receive severance
payments in the form of monthly payments equal in amount to the eligible weeks
of base salary continuation. Severance payments after a Change in Control shall
be equal to the present value of such amount

5



--------------------------------------------------------------------------------



 



as calculated by assuming monthly payments on the last day of each month and
discounting such payments at 120% of the short-term applicable federal rate
(determined under Section 1274(d) of the Internal Revenue Code of 1986, as
amended) most recently published prior to the date of the calculation to the
date of termination of employment.
     Payment of severance will be made on the later of the 30th day after the
date of termination of employment or the day after the effective date of the
release required under Article 8.
ARTICLE 6 — Group Insurance Continuation
     The actual or equivalent group life, medical and dental insurance plan
coverages provided a Key Manager as an active employee will be continued for the
period that base salary would be continued, whether or not the severance payment
is made in the form of a lump sum. A lump sum deduction covering the entire
period of eligibility for group insurance continuation is applicable when a lump
sum severance payment is made.
ARTICLE 7 — Bonus
     If during the two-year period after a Change in Control of the Company a
Key Manager’s employment is terminated by the Company or a Subsidiary of the
Company (other than for Cause) in a Separation from Service or the Key Manager
terminates employment with the Company for Good Reason in a Separation from
Service, the Key Manager shall be entitled to receive a bonus payment as
described hereafter:

  (a)   Any accrued but unpaid bonus pursuant to the then existing bonus plan or
plans as of the date of termination of employment shall be paid as soon as
practicable after such termination.     (b)(1)   If the termination of
employment occurs during the year in which the Change in Control occurs, the Key
Manager shall be paid an amount equal to the average of the three prior years’
bonuses (or if the Key Manager received bonuses for a fewer number of years, the
average of such years’ bonuses) multiplied by a fraction the numerator of which
is the number of whole and partial months of the year occurring through the date
of termination and the denominator of which is twelve (such fraction being
referred to hereinafter as the “Pro Rata Fraction”). If, however, the Key
Manager has yet to accrue or receive any bonuses as of the time of a termination
of employment occurring during the year in which a Change in Control occurs,
such Key Manager shall be paid an amount equal to his or her Target bonus in
effect for such year multiplied by the Pro Rata Fraction.     (2)   If the
termination of employment occurs in a year subsequent to the year in which a
Change in Control occurs, the Key Manager shall be paid the greater of:

  (i)   an amount equal to his or her Target Bonus in effect for the year in
which the termination occurs multiplied by the Pro Rata Fraction, or

6



--------------------------------------------------------------------------------



 



  (ii)   an amount as determined pursuant to (b)(1) immediately above, assuming
for such purposes that the Key Manager’s employment had terminated after the
Change in Control but within the same year in which the Change in Control
occurred.

ARTICLE 8 — Execution of Releases
     A Key Manager will not be eligible to receive severance benefits under this
Policy unless he or she executes a general release of claims within 60 days
following termination.
ARTICLE 9 — Administration
     The Vice President Human Resources (the “Administrator”) is responsible for
the administration, compliance and appropriate application of this Policy. The
Administrator will have the discretion to make any findings of fact needed in
the administration of the Policy and will have the discretion to interpret or
construe ambiguous, unclear or implied (but omitted) terms in any fashion he or
she deems to be appropriate in his or her sole judgment. The validity of any
such finding of fact, interpretation, construction or decision will not be given
de novo review if challenged in court, by arbitration or any other forum and
will be upheld unless clearly arbitrary or capricious.
     To the extent the Administrator has been granted discretionary authority
under this Policy, the Administrator’s exercise of such authority will not
obligate him or her to exercise his or her authority in a like fashion
thereafter. If, due to errors in drafting, any provision of this Policy does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the
Administrator in his or her sole and exclusive judgment, the provision will be
considered ambiguous and will be interpreted by the Administrator in a fashion
consistent with its intent, as determined by the Administrator in his or her
sole discretion.
     The Administrator may amend the Policy retroactively to cure any such
ambiguity. These provisions may not be invoked by any person to require the
Policy to be interpreted in a manner which is inconsistent with its
interpretation by the Administrator. All actions and all determinations made in
good faith by the Administrator shall be final and binding upon all persons
claiming any interest in or under the Plan.
ARTICLE 10 — Claims Procedure
     If a Key Manager believes he/she is incorrectly denied a benefit or
entitled to a greater benefit than the benefit received under the Policy, he/she
may submit a signed, written application to the Administrator. Such Key Manager
will be notified in writing of the approval or denial of this claim within
ninety (90) days of the date that Administrator, receives the claim, unless
special circumstances require an extension of time for processing the claim. In
the event an extension is necessary, the Key Manager will be provided written
notice prior to the end of the initial ninety (90) day period indicating the
special circumstances requiring the extension and the date by which the
Administrator, expects to notify him/her of approval or denial of the claim. In
no event will an extension extend beyond ninety (90) days after the end of the
initial ninety (90) day period. If the claim is denied, the written notification
will state specific reasons for the

7



--------------------------------------------------------------------------------



 



denial, make specific reference to the provision(s) of this Policy on which the
denial is based, and provide a description of any material or information
necessary for the Key Manager to perfect the claim and why such material or
information is necessary. The written notification will also provide a
description of the review procedures under this Policy and the applicable time
limits, including a statement of the Key Manager’s right to bring a civil suit
under section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) following denial of the claim on review.
     The Key Manager will have sixty (60) days from receipt of the written
notification of the denial of the claim to file a signed, written request for a
full and fair review of the denial by a review panel which will be a named
fiduciary for purposes of such review. This request should include the reasons
the Key Manager is requesting a review and may include facts supporting the
request and any other relevant comments, documents, records and other
information relating to the claim. Upon request and free of charge, the Key
Manager will be provided with reasonable access to, and copies of, all
documents, records and other information relevant to the claim, including any
document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying the claim. A final, written
determination of the eligibility for benefits shall be made within sixty
(60) days of receipt of the request for review, unless special circumstances
require an extension of time for processing the claim, in which case the Key
Manager will be provided written notice of the reasons for the delay within the
initial sixty (60) day period and the date by which he/she should expect
notification of approval or denial of the claim. This review will take into
account all comments, documents, records and other information submitted
relating to the claim, whether or not submitted or considered in the initial
review of the claim. In no event will an extension extend beyond sixty (60) days
after the end of the initial sixty (60) day period. If an extension is required
because the Key Manager failed to submit information that is necessary to decide
the claim, the period for making the benefit determination on review will be
tolled from the date the notice of extension is sent to the Key Manager until
the date on which the Key Manager responds to the request for additional
information. If the claim is denied on review, the written notification will
state specific reasons for the denial, make specific reference to the
provision(s) of the Policy on which the denial is based and state that the Key
Manager is entitled to receive upon request, and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim, including any document, record or other information that was
relied upon in, or submitted, considered or generated in the course of, denying
the claim. The written notification will also include a statement of the right
to bring an action under section 502(a) of ERISA.
     If the claim is initially denied or is denied upon review, the Key Manger
is entitled to receive upon request, and free of charge, reasonable access to,
and copies of, any document, record or other information that demonstrates that
(1) the claim was denied in accordance with the terms of the Policy, and (2) the
provisions of the Policy have been consistently applied to similarly situated
participants, if any. In pursuing any of rights set forth in this section, an
authorized representative may act on behalf of a Key Manager.
     If the Key Manager does not receive notice within the time periods
described above, whether on initial determination or review, he/she may initiate
a lawsuit under Section 502(a) of ERISA.

8



--------------------------------------------------------------------------------



 



ARTICLE 11 — Limitation on Payments
     If any amounts payable to a Key Manager pursuant to this policy which are
deemed to constitute Parachute Payments (as hereinafter defined) when added to
any other payments which are deemed to constitute Parachute Payments, would
result in the imposition on the Key Manager of an excise tax under Section 4999
of the Internal Revenue Code of 1986, as amended (the “Code”), the amounts
payable under this Policy shall be reduced by the smallest amount necessary to
avoid the imposition of such excise tax; but shall be reduced only if, by reason
of such reduction, the Key Manager’s Net After Tax Benefit (as hereinafter
defined) shall exceed the Net After Tax Benefit if such reduction were not made.
The foregoing calculations (including any calculations required under the
definition of Net After Tax Benefit) shall be made, at the Company’s expense, by
the Company and the Key Manager. If no agreement on the calculations is reached
wherein five days after the date of a termination of employment, then the
calculations shall be made, at the Company’s expense, by Price Waterhouse and an
outside counsel mutually acceptable to the Key Manager and the Company. In the
event it becomes necessary to limit any payments under this Policy, the Key
Manager’s health and life insurance shall be the last payments to be so limited;
any other payments payable under this Policy shall be payable when due until the
remaining maximum permissible amount has been paid to the Key Manager pursuant
to the terms hereunder.
     “Net After Tax Benefit” means the sum of (a) the total amounts payable to
the Key Manager under this Policy, plus (b) all other payments and benefits
which the Key Manager receives or is entitled to receive from the Company that
would constitute a Parachute Payment, less (c) the amount of federal income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid to the Key
Manager (based upon the rate in effect for such year as set forth in the Code at
the time of termination of his employment), less (d) the amount of excise taxes
imposed with respect to the payments and benefits described in (a) and (b) above
by Section 4999 of the Code.
     “Parachute Payment” means any payment deemed to constitute a “parachute
payment” as defined in Section 280G of the Code.
ARTICLE 12 — 409A Delays
     Notwithstanding any provision to the contrary in the Agreement, if a Key
Manager is deemed at the time of his separation from service to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), to the extent delayed commencement of any
portion of the severance, continued health or bonus to which the Key Manager is
entitled under this Policy is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of the Key
Manager’s termination benefits shall not be provided to the Key Manager prior to
the earlier of (a) the expiration of the six-month period measured from the date
of the Key Manager’s Separation from Service, or (b) the date of the Key
Manager’s death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) deferral period, all payments deferred pursuant to this
requirement shall be paid in a lump sum to the Key Manager, and any remaining
payments due under the Policy shall be paid as otherwise provided herein.

9



--------------------------------------------------------------------------------



 



ARTICLE 13 — WARN Offset
     If a Key Manager is entitled to receive any payments or benefits from the
Company pursuant to the requirements of the Worker Adjustment and Retraining
Notification Act and/or any similar federal, state or local law (collectively
referred to as “WARN laws”) then the amount of severance and bonus payable under
this Policy shall be reduced by any and all such payments made by the Company.
If a Key Manager is entitled to receive notice of termination from the Company
pursuant to WARN laws, then the severance payable under this Policy shall be
reduced by an amount equal to the amount of salary paid during the notice period
provided by the Company.
ARTICLE 14 — Miscellaneous

  (a)   All severance payments are subject to applicable Federal and State
payroll tax withholdings.     (b)   Severance payments begin following the date
of employment termination and, therefore, are not considered “earnings” or
“compensation” under Company benefit plans.     (c)   Medical and dental
insurance provided in accordance with this Policy will be secondary coverages
for payments in the event the employee becomes covered by another employer’s
group medical and dental insurance plans.

  (d)   The Compensation Committee, with approval of the Board of Directors, has
the sole discretion and authority to change or to terminate this Policy at any
time prior to a Change in Control. In the event of a Change in Control of the
Company, a Policy termination or other changes that adversely affect the
continued eligibility and benefits of Key Managers will not become effective
until receipt of written consent from all affect Key Managers.

10